 

 

EXHIBIT 10.1

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 5th day
of March 2020, by and among POWER UP LENDING GROUP LTD., having a principal
place of business at 111 Great Neck Road, Suite 216, Great Neck, New York 11021
(the “Assignor”); REDSTART HOLDINGS CORP., having a principal place of business
at 1188 Willis Avenue, Albertson, New York 11507 (the “Investor”); and SIMLATUS
CORPORATION, with its address at 175 Joerschke Dr., Ste. A, Grass Valley, CA
95945 (the “Company”).(the Company, the Assignor and the Investors are sometimes
referred to in this Agreement singly as a “Party” or collectively as the
“Parties”.).

 

RECITALS

 

WHEREAS, the Company desires to fulfill debt obligations owed to the Assignor
pursuant to two (2) promissory notes dated May 13, 2019 (principal balance of
$103,000.00; Accrued Interest of $14,115.23; default amount of $103,000.00;
total due $220,115.23; the “May Note”); and June 20, 2019 (principal balance of
$53,000.00; Accrued Interest of $6,769.48; default amount of $53,000.00; total
due $112,769.48; the “June Note” and with the May Note, collectively, the
“Notes”)(the debt underlying the Notes shall be referred to as the “Debt”)

 

WHEREAS, the Assignor desires to assign all of its rights, title and interests
in, to and under the Notes with respect to the Debt to the Investor; and

 

WHEREAS, to effectuate this understanding, the Parties agree to enter this
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, and intending to be legally bound, the Parties agree as
follows:

 

1.                Assignment of Assigned Debt. Upon receipt of the Aggregate
Purchase Price, the Assignor hereby assigns, sells and transfers all of its
rights, title and interests in, to and under the Debt represented within the
Notes (the “Assigned Debt”) to the Investor from the inception of the
obligations, together with unpaid accrued interest on the Assigned Debt (the
“Assignment”).

 

1.1       The Company hereby acknowledges and approves the Assignment.

 

1.2       As consideration for the Assignment, contemporaneously with the
consummation of this Agreement, the Investor will pay the Assignor the amount of
$150,000.00(“Purchase Price”) by delivery of a wire transfer to the Assignor (at
the following instructions) in the amount of the Purchase Price on or by 4pm
EST, Friday, March 6, 2020 (the “Deadline”). If the Purchase Price is not
received by the Assignor prior to the Deadline, this Agreement shall terminated
ab initio.

 

1.3       The Company confirms that the Assignor had provided advances (cash) to
the Company represented by the Notes and constituting the Debt. Furthermore, the
Company agrees, acknowledges, consents and stipulates, that: (i) full
consideration has been rendered for said Debt with respect to the May Note on
May 21, 2019; and with respect to the June Note on June 24, 2019, and hereby
waives any and all objections thereto; and (ii) the principal, default and
accrued interest balances of the Notes are as set forth in the recitals herein.

 

2.                Renewal. The Company hereby renews and affirms the Notes as a
legally binding obligation of the Company, regardless of any termination date or
statute of limitation, and hereby extends the Debt until the satisfaction of the
obligations pursuant to the Notes.

 

3.                Jurisdiction and Venue. The Parties agree that this Agreement
shall be construed solely in accordance with the laws of the State of New York,
notwithstanding its choice or conflict of law principles, and any proceedings
arising among the Parties in any matter pertaining or related to this Agreement
shall, to the extent permitted by law, shall be brought only in the state courts
of New York or in the federal courts located in the state of New York and county
of Nassau.

 

4.                Representation and Warranties.

 

4.1.       Company. The Company hereby represents and warrants the following:
(a) as of the date hereof, the principal, default and accrued interest balances
of the Notes are as set forth in the recitals of this Agreement are true and
correct; (b) the Assignor or any affiliate of Assignor (collectively, jointly
and severally, “Assignor’s Affiliate”) is not now, and has not been during the
preceding three months, an officer, director, or more than 4.99% shareholder of
the Company or in any other way an “affiliate” of the Company as that term is
defined in Rule 144(a)(1) as promulgated under the Securities Act; (c) the
Company has the requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and otherwise to carry out
the Company’s obligations hereunder; (d) this Agreement constitutes the legal,
valid and binding obligation of the Company; (e) neither the execution of this
Agreement by the Company nor the consummation of the transactions contemplated
hereby will result in a breach or violation of the terms of any agreement by
which the Company is bound, or of any decree, judgment, order, law or regulation
now in effect of any court or other governmental body applicable to the Company;
and (f) the Company will not receive any portion of the Purchase Price from the
Assignor.

 

 

4.2       Assignor. The Assignor hereby represents and warrants the following:
(a) as of the date hereof, the principal, default and accrued interest balances
of the Notes are as set forth in the recitals of this Agreement is true and
correct; (b) except with respect to the Assignment Agreements, the Assignor owns
the Notes free and clear of all any and all liens, claims, encumbrances,
preemptive rights, right of first refusal and adverse interests of any kind; (c)
the Assignor or any affiliate of Assignor (collectively, jointly and severally,
“Assignor’s Affiliate”) is not now, and has not been during the preceding three
months, an officer, director, or more than 4.99% shareholder of the Company or
in any other way an “affiliate” of the Company as that term is defined in Rule
144(a)(1) as promulgated under the Securities Act; (d) the Assignor has the
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and otherwise to carry out the Assignor’s
obligations hereunder; and no consent, approval or agreement of any individual
or entity is required to be obtained by the Assignor in connection with the
execution and performance by the Assignor of this Agreement or the execution and
performance by the Assignor of any agreements, instruments or other obligations
entered into in connection with this Agreement; (e) this Agreement constitutes
the legal, valid and binding obligation of the Assignor; and (f) neither the
execution of this Agreement by the Assignor nor the consummation of the
transactions contemplated hereby will result in a breach or violation of the
terms of any agreement by which the Assignor is bound, or of any decree,
judgment, order, law or regulation now in effect of any court or other
governmental body applicable to the Assignor.

 

4.3       Investor. The Investor hereby represents and warrants the following:
(a) the Investor has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out the Investor’s obligations hereunder; and no consent, approval or
agreement of any individual or entity is required to be obtained by the Investor
in connection with the performance by the Investor of any agreements,
instruments or other obligations entered into in connection with this Agreement;
(b) this Agreement constitutes the legal, valid and binding obligation of the
Investor; (c) neither the execution of this Agreement by the Investor nor the
consummation of the transactions contemplated hereby will result in a breach or
violation of the terms of any agreement by which the Investor is bound, or of
any decree, judgment, order, law or regulation now in effect of any court or
other government body applicable to the Investor; (d) the Investor is
sophisticated in financial matters, qualifies as an “accredited investor” within
the meaning of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), and has had access to such information as it has desired with
respect to the Company, and has made such independent investigation of the
Company as the Investor deems necessary or advisable in connection with the
assignment hereunder, and the Investor is able to bear the economic and
financial risk (including the risk that the Investor could lose the entire value
of the Assigned Debt); (e) the Investor is acquiring the Assigned Debt for its
own benefit and account for investment only and not with a view to, or for
resale in connection with, a public offering or distribution thereof; and (f)
the Investor acknowledges that the Assigned Debt has not been registered under
the Securities Act or the securities laws of any other jurisdiction and
therefore no sale, transfer or other disposition of the Assigned Debt is
permitted unless such transfer is registered under the Securities Act or other
applicable securities laws, or an exemption from such registration is available.

 

5.                Miscellaneous.

 

5.1       Counterparts. This Agreement may be executed in any number of
counterparts by original or facsimile signature. All executed counterparts shall
constitute one agreement not withstanding that all signatories are not
signatories to the original or the same counterpart. Facsimile and scanned
signatures are considered original signatures.

 

5.2       Modification. This Agreement may only be modified in a writing signed
by all Parties.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Assignor:   Investor:           POWER UP LENDING GROUP LTD.   REDSTART HOLDINGS
CORP.               By: (-s- Curt Kramer) [sc002_v1.jpg]   By: (-s- Gregg B.
Solmon) [sc003_v1.jpg]   Name: Curt Kramer   Name: Gregg B. Solmon   Chief
Executive Officer   Title: President             Company:                    
SIMLATUS CORPORATION                   By: (-s- Richard N. Hylen) [sc004_v1.jpg]
        Name: Richard N. Hylen         Title: President and Chief Executive
Officer        

 